Mathews, J
delivered the opinion of the court.* This case comes up by an appeal from a judgment rendered by the court below, on a new trial that was ordered by this court at the last term, in consequence of the district judge having erred as to the legal effect of a clause in a contract of marriage which made part of the facts of the cause. Previous to the former judgment, which was avoided, for the purpose of allowing the errors which it contained, to be *28corrected by a trial de novo, the matters in dispute between the parties had been submitted to a referee, who reported at large thereon. To his report no exception was taken, and the district court on the last trial, held it as good evidence of the state of accounts between the parties litigant; and referred the case again only so far as to have the report modified to meet and fulfil the intentions expressed in the decree and mandate of the supreme court. This last order to refer, was excepted to by the counsel for the defendants, who required a general reference of the whole case, without instructions to the referee to report particularly on a certain note of hand held by them against the plaintiff, and which has assumed great importance in the cause on the pleas of compensation or reconvention. There is no statement of facts or any thing equivalent. The suit must therefore be examined principally in relation to this exception, and one taken to the last report of the referee. We are of opinion that the judge a quo did not err in receiving and considering as the basis of the last judgment of the district court, the report of the referee made on the former trial, so far as it comported with the decision of the supreme court; and that he *29acted correctly in limiting the referee in a revision of his first report, to matters alone, which were affected by said decision.
*28West'n District,
Aug. 1824.
Thompson for the plaintiff, Bowen & Baker for the defendants.
We are, therefore, of opinion that the defendants ought not to gain any benefit from this bill of exceptions.
In relation to the exception to the last report of the referee, we are unable to discover wherein it is defective or illegal, as the facts on which it is founded are in no manner submitted to the examination of this court.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.

Porter, J. did not join in this opinion, having been of counsel in the cause.